       Case 1:19-cv-00385-EAW-MJR Document 237 Filed 12/07/20 Page 1 of 1


      RUPP                                            1600 Liberty Building, 424 Main Street, Buffalo, NY 14202
      BAA SE                                                                   716.854.3400 ◄ ruppbaase.com
      PFALZGRAF                                                                                 MARCO CERCONE
      cu N NI NGHAMLLC                                                                 cercone@ruppbaase.com
      ATTORNEYS



                                                    December 7, 2020

VIA ELECTRONIC MAIL ONLY

Honorable Elizabeth A. Wolford
Unjted States District Judge
Kenneth B. Keating Federal Building
100 State Street
Rochester, New York 14614

Dear Judge Wolford:

                 Re:     In re Caustic Soda Antitrnst Litigation
                         Lead Case No.: 1: 19 cv-00385
                         Our File No.: 3400.24951

                 As the Cornt knows, the undersigned serves as local counsel to the Direct Purchaser
Class Plaintiffs ("Plaintiffs") in connection with the above-referenced matter. Pursuant to L. R. Civ.
P. 7(a)(2)(C), the Plaintiffs request leave to exceed the page limitation for their opposition to Shin­
Etsu Chemical Co., Ltd. 's ("Shin-Etsu") Renewed l 2(b)(2) Motion to Dismiss ("Motion") that is
pending before the Cornt.

                Both Plaintiffs and Shin-Etsu have agreed, and respectfully request, that Plaintiffs be
pennitted to have up to thi1ty-five (35) pages for their opposition to Shjn-Etsu's Motion, and that
Shin-Etsu be pennitted to have up to thj1teen (13) pages for its Reply brief in suppo1t of its Motion. If
the Comt is inclined to grant this request, we ask that it be so ordered by the Comt as soon as
practicable.

                 Should the Comt require anything further, please do not hesitate to contact me.




                                                    A��
                                                    Respectfully submitted,




                                                    Marco Cercone

cc:      All Defense Counsel
         (all via electronic mail with enclosure)



                                                                         Dated: 12/7/2020
              Rochester I Williamsville I Albany            I   Jamestown I East Aurora
